DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because abstract is 184 words, thereby exceeding the limit. 37 CFR 1.72 requires that the abstract may not exceed 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 and 15 are objected to because of the following informalities:  
In claim 3, line 1, the limitation “the a biphasic light dosage range” should read “the biphasic light dosage range”.
In claim 15, line 1, the limitation “the a biphasic light dosage range” should read “the biphasic light dosage range”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-17, 19-22, and 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2006/0004425 Cumbie, hereinafter “Cumbie”.
Regarding claim 1, Cumbie discloses a method (Para 67) for affecting a growth rate of a nail (Para 105, 106, and 107 the device shown in Figure 11, is a light emitting device that is capable of regrowing an existing nail or a new nail, thereby affecting nail growth) of a digit of a subject (Para 105, 106, and 107 toenail), comprising: detecting, using a presence detector (Figure 11, element 18), a presence of the nail or the digit (Para 187 and 206, the camera takes pictures throughout treatment, which means it can detect the digit as being present); irradiating, using a narrowband light source (Para 187 Light Source that can be tuned to a specified spectral output or a fixed spectral output; Figure 11, element 10), the nail over a treatment time (Para 205, the timer is coupled to the processor and a time of radiation is set) using a light (Figure 11, element 10); controlling, using a controller (Figure 11, elements 12, 14, and 16 collectively act as a controller), at least one of (a) a power of the light (Para 222; Power of the light is set based on treatment and although not explicitly mentioned, examiner takes the position that the power is set by the processing unit) or (b) the treatment time to irradiate the nail (Para 187 and 205; the timer and the processing unit collectively calculate the radiation time and allow the light to apply it for the treatment period) with a dosage of the light that is within a biphasic light dosage range (Para 217; the dosage received per treatment is within 5 mJ/cm2 to 100 J/cm2 with the biphasic light dosage range meaning a range bounded by a lesser light dosage and a greater light dosage), wherein a wavelength of the light and the light dosage are configured to affect a growth rate of the nail (Para 147, 156, 223, and 217 show the different wavelengths and light dosages that can be applied and Para 105 proves that this 
Regarding claim 2, Cumbie discloses the wavelength of the light (Figure 11, element 10) is at least one of 658nm, 665nm, 765nm, 850nm, or 855nm (Para 117 and 178 the most effective wavelength can be selected anywhere from the range of 180 to 1370 nm, all the listed wavelengths are part of this range, examiner takes the position that any one of the wavelengths can be selected).
Regarding claim 3, Cumbie discloses the a biphasic light dosage range (Para 217; the dosage received per treatment is within 5 mJ/cm2 to 100 J/cm2 with the biphasic light dosage range meaning a range bounded by a lesser light dosage and a greater light dosage) is bounded by (a) a lesser light dosage which is about 0.5 J/cm2 (Para 217 0.5 J/cm2 is within that range), and (b) a greater light dosage that is about 100 J/cm2 (Para 217).
Regarding claim 4, Cumbie discloses the treatment time is between 60 seconds and 14400 seconds (Para 133 and 134 treatment time can be 167 minutes, meaning 10,020 seconds which is within this range).
Regarding claim 5, Cumbie discloses estimating or determining a treatment irradiance (Para 133 treatment is determined based on the nail) for the nail based on (a) the presence of the nail or the digit at a known location (Para 131-133 the practitioner determines the treatment region on the digit and the camera (Figure 11, element 10) detects the presence), 
Regarding claim 7, Cumbie discloses the narrowband light source (Para 187 Light Source that can be tuned to a specified spectral output or a fixed spectral output; Figure 11, element 10) comprises at least one of a light emitting diode, a light emitting capacitor, a laser, a flash lamp, or a filtered wideband light source (Para 204 could be a laser, a lamp, or filters to screen out wavelengths that are not desirable).
Regarding claim 8, Cumbie discloses the method is configured to increase the growth rate of the nail or decrease the growth rate of the nail (Para 105, 106, and 107 the device shown in Figure 11, is a light emitting device that is capable of regrowing an existing nail or a new nail, thereby increasing nail growth).
Regarding claim 9, Cumbie discloses the at least one parameter (Para 187 shows that the processing unit is capable of storing data) related to the dosage of the light (Para 187 and 205 the processing unit is responsible for calculating appropriate light dosage and storing data electronically) comprises at least one of a start time of treatment, an end time of treatment, the power of the light, the treatment time of the light, or the dosage of the light (Para 205 and 217 the power, dosage/intensity, and the time of light are all taken into account by the processing unit).
Regarding claim 10, Cumbie discloses verifying the dosage of the light for compliance (Para 144 data can be used based on other nails that are to be treated, meaning the data can 
Regarding claim 12, Cumbie discloses the presence detector (Figure 11, element 18) comprises at least one of a pressure sensor, a camera, a time of flight (TOF) system, a LiDAR system, a capacitive proximity sensor, a photoelectric sensor, an optical sensor, an infrared sensors, or a switch (Para 187; a camera).
Regarding claim 13, Cumbie discloses a system (Para 54) for affecting a growth rate of a nail (Para 105, 106, and 107 the device shown in Figure 11, is a light emitting device that is capable of regrowing an existing nail or a new nail, thereby affecting nail growth) of a digit of a subject (Para 105, 106, and 107 toenail), the system comprising: a presence detector (Figure 11, element 18) configured to detect a presence of the nail or the digit (Para 187 and 206, the camera takes pictures throughout treatment, which means it can detect the digit as being present); a narrowband light source (Para 187 Light Source that can be tuned to a specified spectral output or a fixed spectral output; Figure 11, element 10) configured to irradiate the nail over a treatment time (Para 205, the timer is coupled to the processor and a time of radiation is set) using a light (Figure 11, element 10); and a controller (Figure 11, elements 12, 14, and 16 collectively act as a controller) configured to control at least one of (a) a power of the light (Para 222; Power of the light is set based on treatment and although not explicitly mentioned, examiner takes the position that the power is set by the processing unit) or (b) the treatment time to irradiate the nail (Para 187 and 205; the timer and the processing unit collectively calculate the radiation time and allow the light to apply it for the treatment period) with a dosage of the light that is within a biphasic light dosage range (Para 217; the dosage received per treatment is within 5 mJ/cm2 to 100 J/cm2 with the biphasic light dosage range meaning a range bounded by a lesser light dosage and a greater light dosage), wherein a wavelength of the light and the light dosage are configured to affect a growth rate of the nail (Para 147, 156, 223, and 217 show the different wavelengths and light dosages that can be applied and Para 105 proves that this device can be used to grow a nail, thereby showing an effect from wavelength and dosage), and wherein the controller is configured to record at least one parameter (Para 187 shows that the processing unit is capable of storing data) related to the dosage of the light as electronic information (Para 187 and 205 the processing unit is responsible for calculating appropriate light dosage and storing data electronically).
Regarding claim 14, Cumbie discloses the wavelength of the light (Figure 11, element 10) is at least one of 658nm, 665nm, 765nm, 850nm, or 855nm (Para 117 and 178 the most effective wavelength can be selected anywhere from the range of 180 to 1370 nm, all the listed wavelengths are part of this range, examiner takes the position that any one of the wavelengths can be selected).
Regarding claim 15, Cumbie discloses the a biphasic light dosage range (Para 217; the dosage received per treatment is within 5 mJ/cm2 to 100 J/cm2 with the biphasic light dosage range meaning a range bounded by a lesser light dosage and a greater light dosage) is bounded by (a) a lesser light dosage which is about 0.5 J/cm2 (Para 217 0.5 J/cm2 is within that range), and (b) a greater light dosage that is about 100 J/cm2 (Para 217).
Regarding claim 16, Cumbie discloses the treatment time is between 60 seconds and 14400 seconds (Para 133 and 134 treatment time can be 167 minutes, meaning 10,020 seconds which is within this range).
Regarding claim 17, Cumbie discloses the controller is configured to: estimate or determining a treatment irradiance (Para 133 treatment is determined based on the nail) for the nail based on (a) the presence of the nail or the digit at a known location (Para 131-133 the practitioner determines the treatment region on the digit and the camera (Figure 11, element 10) detects the presence), and (b) a power of the light (Para 133; the power is decided based on treatment 11uw/cm2); and control the dosage of the light based on the treatment irradiance (Para 133; the time and dosage are determined by the practitioner based on treatment).
Regarding claim 19, Cumbie discloses the narrowband light source (Para 187 Light Source that can be tuned to a specified spectral output or a fixed spectral output; Figure 11, element 10) comprises at least one of a light emitting diode, a light emitting capacitor, a laser, a flash lamp, or a filtered wideband light source (Para 204 could be a laser, a lamp, or filters to screen out wavelengths that are not desirable).
Regarding claim 20, Cumbie discloses the system is configured to increase the growth rate of the nail or decrease the growth rate of the nail (Para 105, 106, and 107 the device shown in Figure 11, is a light emitting device that is capable of regrowing an existing nail or a new nail, thereby increasing nail growth).
Regarding claim 21, Cumbie discloses the at least one parameter (Para 187 shows that the processing unit is capable of storing data) related to the dosage of the light (Para 187 and 205 the processing unit is responsible for calculating appropriate light dosage and storing data electronically) comprises at least one of a start time of treatment, an end time of treatment, the power of the light, the treatment time of the light, or the dosage of the light (Para 205 and 217 the power, dosage/intensity, and the time of light are all taken into account by the processing unit).
Regarding claim 22, Cumbie discloses the controller (Figure 11, elements 12, 14, and 16 collectively act as a controller) is configured to verify the dosage of the light for compliance (Para 144 data can be used based on other nails that are to be treated, meaning the data can be compared to other data stored by the processing unit (Para 187) and can be applied to the current treatment) using the electronic information (Para 187).
Regarding claim 24, Cumbie discloses the presence detector (Figure 11, element 18) comprises at least one of a pressure sensor, a camera, a time of flight (TOF) system, a LiDAR system, a capacitive proximity sensor, a photoelectric sensor, an optical sensor, an infrared sensors, or a switch (Para 187; a camera).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0004425 Cumbie, hereinafter “Cumbie” in view of US 2009/0012515 Hoenig et al., hereinafter “Hoenig”. 
Regarding claim 6, Cumbie discloses all the limitations of claim 1.
Cumbie does not disclose measuring, using a photodetector, a treatment irradiance for the nail; and controlling the dosage of the light based on the treatment irradiance.
However, Hoenig teaches a treatment method to increase nail growth rate (Para 8) that comprises: measuring, using a photodetector (Para 101), a treatment irradiance for the nail (Para 101; the amount of thermal energy delivered by the light source Para 103); and controlling the dosage of the light based on the treatment irradiance (Para 101 based on sensor data the controller is capable of deactivating the light source).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a photodetector as taught by Hoenig, in the invention of Cumbie, in order to  determine when sufficient thermal energy has been delivered to the target area (Hoenig; Para 101).
Regarding claim 11, Cumbie discloses all the limitations of claim 1.
Cumbie does not disclose controlling, using the controller, the dosage of the light based upon a dosing schedule.
However, Hoenig teaches controlling, using the controller (Para 100), the dosage of the light based upon a dosing schedule (Para 97; the light starts off at a small dose and keeps building up until the maximum dosage that can be tolerated from the subject is reached, so there is a dosing schedule).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the controller to control a dosing schedule as taught by Hoenig, in the invention Cumbie, in order to determine the maximum energy level that the subject or patient can tolerate (Hoenig; Para 97).
Regarding claim 18, Cumbie discloses all the limitations of claim 13.
Cumbie does not disclose a photodetector, configured to measure a treatment irradiance for the nail; and wherein the controller is configured to control the dosage of the light based on the treatment irradiance.
However, Hoenig teaches a treatment device to increase nail growth rate (Para 8) that comprises: a photodetector (Para 101), configured to measure a treatment irradiance for the nail (Para 101; the amount of thermal energy delivered by the light source Para 103); and wherein the controller is configured to control the dosage of the light based on the treatment irradiance (Para 101 based on sensor data the controller is capable of deactivating the light source).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a photodetector as taught by Hoenig, in the invention of Cumbie, in order to  determine when sufficient thermal energy has been delivered to the target area (Hoenig; Para 101).
Regarding claim 23, Cumbie discloses all the limitations of claim 13.
Cumbie does not disclose the controller is configured to control the dosage of the light based on a dosing schedule.
However, Hoenig teaches the controller (Para 100) is configured to control the dosage of the light based on a dosing schedule (Para 97; the light starts off at a small dose and keeps building up until the maximum dosage that can be tolerated from the subject is reached, so there is a dosing schedule).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the controller to control a dosing schedule as taught by Hoenig, in the invention Cumbie, in order to determine the maximum energy level that the subject or patient can tolerate (Hoenig; Para 97).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792